DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 2009/0165030 A1) (of record) in view of Archibong et al. (Archibong) (US 2014/0067828 A1) (of record), Kimball et al. (Kimball) (US 9,852,480 B1) and Hu et al. (Hu) (US 2016/0366461 A1) (of record).
As to claim 1, Cronin discloses a method comprising:
by a computing system (paragraph 18, 107-108), receiving, from a client device of a user, a user selection of video content to display on a display device (selection of particular content for playback; paragraph 19) that is separate from the client device (selection of particular content for playback, device, 100, paragraph 18, receiving user input, 112 from a separate remote control; paragraph 21, to output video to a separate display device, paragraph 26);
by the computing system (paragraph 18, 107-108), providing the selected video content for display on the display device (paragraph 18, 26);
by the computing system (paragraph 18, 107-108), receive, from the client device, a first user input (user interaction request; paragraph 43-46) on a touch-sensitive portion of the client device (paragraph 21, 30);
by the computing system (paragraph 18, 107-108), in response to the first user input, display a plurality of selectable reactions overlaid on the video content being displayed on the display device, each reaction indicating an emotion (reaction menu with options including smile, gross, thumbs up and thumbs down; Fig. 4; paragraph 45-47);

by the computing system (paragraph 18, 107-108), in response to the second user input, display a graphical representation of the selected reaction on the display device, the graphical representation being overlaid on the selected video being displayed on the display device (selected option overlaid onto the displayed video; Fig. 5, paragraph 52-53).
While Cronin discloses wherein the video content is wirelessly streamed to the computing system from a local or remote source (paragraph 21) and wherein the client device is a remote control (paragraph 20, 22), he fails to specifically disclose adding an edge in a social graph between a node of the user and a node of the selected video content, the edge corresponding to the selected reaction, determining a plurality of connections of the user from the social graph, receiving, from the client device, a third user input on the touch- sensitive portion of the client device to input text, the text to be displayed in a fixed section overlaid on the video content being displayed on the display device, in response to the third user input, displaying the text in the fixed section overlaid on the video content on the display device substantially simultaneous with the display of the graphical representation of the selected reaction on the display device and the display of the text on the client device, displaying on the display device a plurality of graphical representations of reactions to the selected video content by the plurality of connections of the user and wherein the video content is received from the client device.

Additionally, in an analogous art, Kimball discloses a content distribution system (Fig. 1; column 14, lines 46-63) which will determine and display graphical representations of reactions regarding video content made by other community members in a user’s social group simultaneously with text comments (inputting and displaying both comments and graphical reactions; see Fig. 15-23B, column 23, line 63-column 24, line 49) so as to give the user access to any social activity associated with a video, including comments (column 19, lines 1-41). 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Cronin’s system to include adding an edge in a social graph between a node of the user and a node of the selected video content, the edge corresponding to the selected reaction, determining a plurality of connections of the user from the social graph, and receiving, from the client device, a third user input on the touch- sensitive portion of the client device to input text, the text to be displayed in a fixed section overlaid on the video content being displayed on the display device, in response to the third user input, displaying the text in the fixed section overlaid on the video content on the display device, as taught in combination with Archibong, for the typical benefit of determining and recommending other content of interest to the user while enabling the user to view chat messages related to the program.
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Cronin and Archibong’s system to include displaying the text in the fixed section overlaid on the video content on the display device substantially simultaneous with the display of the graphical representation of the selected reaction on the display device and the display of the text on the client device, displaying on the display device a plurality of graphical 
	Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Cronin, Archibong and Kimball’s system to include wherein the video content is received from the client device, as taught in combination with Hu, for the typical benefit of providing a more convenient and robust input device for a remote control which can also locate and provide access to additional content the television cannot access itself.

As to claim 4, Cronin, Archibong, Kimball and Hu disclose wherein the plurality of selectable reactions comprises: a reaction that indicates the user likes the selected video content;
a. reaction that indicates the user loves the selected video content; a reaction that indicates the user thinks the selected video content is funny; a reaction that indicates the user is wowed by the selected video content; a reaction that indicates the 

	As to claim 5, 13, while Cronin discloses wherein the plurality of selectable reactions may be displayed horizontally, vertically diagonally or in another manner (paragraph 86) and wherein the user inputs may comprise any particular input method, such button presses and scroll wheels (paragraph 30), he fails to specifically disclose a circular pattern, wherein the first user input is a press and hold on the touch-sensitive portion of the client device and the second user input is a circular swipe on the touch-sensitive portion of the client device.
	The examiner takes Official Notice that it was notoriously well known in the art before the effective filing date of the claimed invention to display a menu in a circular or radial pattern and utilize inputs via a press and hold on and a circular swipe on a touchscreen and would simply require the combining of prior art elements according to known methods to yield predictable results by choosing from a finite number of identified, predictable display and input solutions, with a reasonable expectation of success.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Cronin’s system to include a circular pattern, wherein the first user input is a press and hold on the touch-sensitive portion of the client device and the second user input is a circular swipe on the touch-sensitive portion of the client device which would simply require the combining of prior art elements according to known methods to yield predictable results by choosing from a finite 

	As to claim 6, 14, while Cronin discloses wherein the plurality of selectable reactions may be displayed in a horizontal row (see Cronin at paragraph 86) and wherein the user inputs may comprise any particular input method, such button presses and scroll wheels (see Cronin at paragraph 30), he fails to specifically disclose wherein the first user input is a swipe up or swipe down on the touch-sensitive portion of the client device and the second user input is a swipe left or swipe right on the touch-sensitive portion of the client device.
	The examiner takes Official Notice that it was notoriously well known in the art before the effective filing date of the claimed invention to utilize inputs via a swiping up/down and swiping left/right on a touchscreen and would simply require the combining of prior art elements according to known methods to yield predictable results by choosing from a finite number of identified, predictable input solutions, with a reasonable expectation of success.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Cronin’s system to include wherein the first user input is a swipe up or swipe down on the touch-sensitive portion of the client device and the second user input is a swipe left or swipe right on the touch-sensitive portion of the client device which would simply require the combining of prior art elements according to known methods to yield predictable results by choosing from a 

As to claim 7, Cronin, Archibong, Kimball and Hu disclose wherein the computing system is a digital media, player communicatively coupled to the display device (see Cronin at Fig. 1, paragraph 18, 26); or
the computing system is integrated within the display device (see Cronin at Fig. 1, paragraph 18, 26).

As to claim 8, Cronin, Archibong, Kimball and Hu disclose by the computing system, displaying a comment overlaid on the selected video being displayed on the display device (see Archibong at paragraph 54, 96, 115-117, 222, 223), wherein:
the comment is associated with the video content (see Archibong at paragraph 54, 96, 115-117, 222, 223); and
the comment is created by the user using a graphical user interface of the client device (see Archibong at paragraph 54, 96, 115-117, 222, 223).

As to claims 9 and 17, Cronin discloses a system, and corresponding one or more computer-readable non-transitory storage media in a computing system (Fig. 1, 10; paragraph 18, 107-108), comprising:
one or more memory devices (paragraph 18, 107-108); and
a processor communicatively coupled to the one or more memory devices (paragraph 18, 107-108), the processor operable to:

provide the selected video content for display on the display device (paragraph 18, 26);
receive, from the client device, a first user input (user interaction request; paragraph 43-46) on a touch-sensitive portion of the client device (paragraph 21, 30);
in response to the first user input, display a plurality of selectable reactions overlaid on the video content being displayed on the display device, each reaction indicating an emotion (reaction menu with options including smile, gross, thumbs up and thumbs down; Fig. 4; paragraph 45-47);
receive, from the client device, a second user input on the touch-sensitive portion of the client device to select one of the selectable reactions (paragraph 50); and
in response to the second user input, display a graphical representation of the selected reaction on the display device, the graphical representation being overlaid on the selected video being displayed on the display device (selected option overlaid onto the displayed video; Fig. 5, paragraph 52-53).
While Cronin discloses wherein the video content is wirelessly streamed to the computing system from a local or remote source (paragraph 21) and wherein the client device is a remote control (paragraph 20, 22), he fails to specifically disclose determining a plurality of connections of the user from the social graph, receiving, from 
In an analogous art, Archibong discloses a content distribution system (Fig. 1, 4; paragraph 47-49, 85-88) which will add an edge in a social graph between a node of the user and a node of selected video content, the edge corresponding to user activity regarding the content (Fig. 3, paragraph 64-66, 77-84) and determine a plurality of connections of the user from the social graph (accessing the social graph to retrieve information regarding actions of friends on the social graph; Fig. 5, paragraph 89-92, 103), receive, from a client device, a user input on a touch- sensitive portion (paragraph 324) of the client device to input text (Fig. 23, paragraph 114-116), the text to be displayed in a fixed section overlaid on video content being displayed on a display device (see Fig. 23, chat messages overlaid on the video on the television display; paragraph 114-116, 217-222) and, in response to the user input, displaying the text in the fixed section overlaid on the video content on the display device (see Fig. 23, chat messages overlaid on the video on the television display; paragraph 114-116, 217-222) so as to determine similar and recommended content based upon the social graph and 
Additionally, in an analogous art, Kimball discloses a content distribution system (Fig. 1; column 14, lines 46-63) which will determine and display graphical representations of reactions regarding video content made by other community members in a user’s social group simultaneously with text comments (inputting and displaying both comments and graphical reactions; see Fig. 15-23B, column 23, line 63-column 24, line 49) so as to give the user access to any social activity associated with a video, including comments (column 19, lines 1-41). 
Finally, in an analogous art, Hu discloses a client device (user mobile terminal device (Fig. 1-2; paragraph 46-50) which will transmit user input commands to a television display device (paragraph 50) and wirelessly transmit video content to the display device (paragraph 72-73, 96, 115, 189) so as to provide a more convenient and robust input device for a remote control (paragraph 6) which can locate and provide access to additional content the television cannot access itself (paragraph 8, 72-73).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Cronin’s system to include determining a plurality of connections of the user from the social graph, and receiving, from the client device, a third user input on the touch- sensitive portion of the client device to input text, the text to be displayed in a fixed section overlaid on the video content being displayed on the display device, in response to the third user input, displaying the text in the fixed section overlaid on the video content on the display device, as taught in combination with Archibong, for the typical benefit of determining and recommending other content 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Cronin and Archibong’s system to include displaying the text in the fixed section overlaid on the video content on the display device substantially simultaneous with the display of the graphical representation of the selected reaction on the display device and the display of the text on the client device, displaying on the display device a plurality of graphical representations of reactions to the selected video content by the plurality of connections of the user, as taught in combination with Kimball, for the typical benefit of improving the viewing of television content by giving the user access to any social activity associated with a video.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Cronin, Archibong and Kimball’s system to include wherein the video content is received from the client device, as taught in combination with Hu, for the typical benefit of providing a more convenient and robust input device for a remote control which can also locate and provide access to additional content the television cannot access itself.

As to claim 12, Cronin, Archibong, Kimball and Hu disclose wherein the plurality of selectable reactions comprises: a reaction that indicates the user likes the video content; a reaction that indicates the user loves the video content; a reaction that indicates the user thinks the video content is funny; a reaction that indicates the user is 

As to claim 11, Cronin, Archibong, Kimball and Hu disclose wherein the client device comprises a wireless remote control (see Cronin at paragraph 19, 21, 30-32); and
the display device comprises a television (see Cronin at paragraph 18-19, 26, 110).

As to claim 15, Cronin, Archibong, Kimball and Hu disclose wherein the computing system is a digital media, player communicatively coupled to the display device (see Cronin at Fig. 1, paragraph 18, 26); or
the computing system is integrated within the display device (see Cronin at Fig. 1, paragraph 18, 26).

	As to claims 16 and 20, Cronin, Archibong, Kimball and Hu disclose display comment overlaid on the video content being displayed on the display device (see Archibong at Fig. 23; paragraph 54, 96, 115-117, 222, 223 and Kimball at Fig. 15-23B, column 23, line 63-column 24, line 49), wherein the comment is associated with the video content (see Archibong at Fig. 23; paragraph 54, 96, 115-117, 222, 223 and Kimball at Fig. 15-23B, column 23, line 63-column 24, line 49) and the comment is 

As to claims 2, 10, 18, Cronin, Archibong, Kimball and Hu disclose wherein the client device comprises a smartphone or tablet computer (see Hu at paragraph 3, 43), and the display device comprises a television (see Cronin at paragraph 18-19, 26, 110, Hu at paragraph 43), and the selection by the user of video content to display on the display device is made a mobile application on the client device (TV Aid application; see Hu at paragraph 44-48).

As to claim 21, Cronin, Archibong, Kimball and Hu disclose wherein the video content that is wirelessly streamed from the client device to the computing device is selected from within a newsfeed that is displayed within a mobile application running on the client device (mobile television control application; see Hu at paragraph 44-48, listing newsfeed of programming being viewed by friends, see Archibong at Fig. 24, 29; paragraph 232-245, 278-279).

As to claim 22, Cronin, Archibong, Kimball and Hu disclose wherein the text input during the display of the video content is timestamped, synced with the video content (social activities mapped to video segments via timestamp; see Kimball at column 35, lines 29-64 and see Archibong at paragraph 115), and stored, and wherein, when a replay of the video content is later displayed, the text input is displayed at the same point during a replay of the video content that the text was input during the initial display of the video content (viewing of time-shifted and prerecorded content will include the synchronized social activity; see Kimball at column 20, lines 11-39 and see Archibong at paragraph 115).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/          Primary Examiner, Art Unit 2424